Citation Nr: 0616635	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia and 
depression.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from December 1974 to December 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a July 2002 rating determination 
by the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In an August 2002 notice of disagreement, the veteran appears 
to be raising issues of increased ratings for the service-
connected right ankle and hemorrhoids.  If he does so desire 
to raise these issues, he should indicate so with specificity 
to the RO.

When last before the Board in January 2004, the case was 
remanded for further development. In response to the Board's 
remand instructions, the veteran identified the American 
Legion as his new representative in February 2004.


FINDINGS OF FACT

1.  In May 1996, service connection for a psychiatric 
disorder was denied.  It was held that there was no evidence 
of a psychiatric disorder in service and a psychosis was not 
shown within 1 year after separation.  A depression was first 
noted more than 1 year after separation and was not a 
psychosis.  There was notice provided and no appeal was 
timely filed.

2.  In a June 2000 unappealed rating decision, the RO denied 
entitlement to service connection for schizophrenia and 
depression.  It was held there was no new and material 
evidence received.  The veteran was notified of the rating 
but did not appeal; this is the last final decision on any 
basis. 

3.  In May 2002, the appellant filed to reopen the claim of 
entitlement to service connection for psychiatric disability, 
to include schizophrenia and depression.

4.  The evidence received since the June 2000 determination 
includes evidence that is cumulative or redundant of the 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The June 2000 unappealed RO rating action is final.  New and 
material evidence has not been received to reopen the 
previously denied claim seeking service connection for a 
psychiatric disability. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Assist and Notify

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

The provisions merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA. The 
provisions implementing the VCAA are applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date. 66 Fed. Reg. 45,620, 45,629 (August 
29, 2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing. It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629. 
Therefore, it is applicable to the appellant's claim which 
was received after that date.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim to reopen, the information 
he should provide to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence that 
the appellant should submit if he did not desire the RO to 
obtain the evidence on his behalf. See e.g., the VCAA 
notification letters addressed to the appellant from the RO 
dated in June 2002 and January 2004, the February 2003 
statement of the case, and February 2005 supplemental 
statement of the case. The Board notes that in the January 
2004 VCAA notification letter, the RO sought to specifically 
satisfy the requirements of 38 C.F.R. § 3.159(b)(1), and 38 
C.F.R. § 3.156(a). Thus the Board finds that the 
communications provided the appellant with a specific 
explanation of the type of evidence necessary to reopen his 
claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to 
obtain on his behalf. See Generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  In addition these documents seem to satisfy 
the guidance provided in Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. Mar. 31, 2006).  Finally, the guidance in Dingess 
is noted, but as there is no allowance, discussion of service 
connection, rating criteria, and effective dates are not 
indicated so there is no prejudice in not providing notice as 
to these matters.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Pursuant to the Board's January 2004 remand, the appellant 
reported medical records which the Board obtained or made 
attempts to obtain. See e.g. request for records from Vet. 
Center dated August 2004, and additional VAMC medical records 
retrieved from VA records retrieval system. Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information. 

The Board finds that the duty to assist and notify provisions 
of the VCAA pertinent to the claim to reopen, have been 
fulfilled. Accordingly, another remand for any additional 
development or notification would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Thus, 
to decide the appeal regarding the claim would not be 
prejudicial to the veteran. Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002). The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Since the veteran's claim to reopen was received after August 
29, 2001, the amended definition of new and material 
evidence, codified at 38 C.F.R. § 3.156(a), is applicable to 
the claim. New evidence means existing evidence not 
previously submitted to agency decisionmakers. Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2005).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

III.  Analysis

Service connection for schizophrenia and depression was 
denied in a May 1996 rating decision on the basis that the 
conditions were not shown in service or within the first 
post-service year, and could not be presumed to have been 
incurred or aggravated in service. The veteran submitted 
additional records, and subsequent attempts to reopen were 
denied in May 1996 and June 2000. The veteran was notified of 
the denials, but did not appeal. Subsequently, a May 2002 
claim to reopen was denied, resulting in the instant appeal. 

The evidence of record at the time of the last final denial 
in June 2000 reflect the service medical records including 
enlistment and December 1977 separation examinations which 
are all completely devoid of any psychiatric complaints, 
diagnosis or treatment; a post-service VA neuropsychiatric 
examination in April 1978 showing a diagnosis of no 
psychiatric abnormalities; and voluminous records of VA 
treatment beginning in December 1978 at Brentwood VAMC in Los 
Angeles for depression and maladjustment related by the 
examiner to marital problems, and subsequently, at various 
other VAMC's, onwards through 1999, for psychiatric 
symptomatology including for depression, schizophrenia, 
polysubstance abuse, and various other medical conditions. 
None of the records submitted prior to the current claim 
showed complaints or diagnoses of any psychiatric disorder in 
military service, or a psychosis within the first post-
service year, or attributed any psychiatric disorder to the 
veteran's military service. 

The evidence of record submitted in connection with the 
instant application includes voluminous post-service records 
of VA hospitalization and treatment for substance abuse and 
psychiatric disability, up through 2002, and the veteran's 
Social Security Administration disability file. Also included 
is a duplicate of a previously considered statement from his 
VA psychiatrists dated in November 1999, attesting to his 
ongoing psychiatric care. The RO has also obtained voluminous 
records of ongoing psychiatric care from VA's computerized 
records systems. However, none of the newly submitted 
evidence is favorable to reopening of the claim. 

The claim was previously denied on the basis that the 
evidence does not show that the current psychiatric 
disability began in service, or that a psychosis was shown 
within the first post-service year, or that it is otherwise 
shown to be etiologically related to the veteran's military 
service. Evidence received in support of the present claim to 
reopen includes post service VA records of hospitalization 
and outpatient treatment which generally show continued 
treatment at VAMCs for paranoid schizophrenia, diagnosed many 
years after his December 1977 discharge from military 
service. None of the records, including voluminous additional 
VA outpatient and hospitalization records obtained as a 
result of the Board's January 2004 remand, show that the 
veteran's current psychiatric disability began in military 
service, began within the first post-service year, or is 
etiologically related to military service or to a service-
connected disability. 

The newly submitted evidence is essentially duplicative and 
cumulative of evidence that was previously considered by the 
RO in the prior final decisions. The veteran's statements and 
Written Brief Presentation from his representative have also 
been considered. However, they assert nothing that was not 
previously considered in the prior final decision. Thus none 
of the newly submitted evidence is probative of the issue 
under consideration, as to whether the veteran's current 
psychiatric disability is etiologically related to his 
military service. It does not relate to an unestablished fact 
necessary to substantiate the claim, i.e., does not show that 
the current disability is related to military service; as 
such, the evidence does not raise a reasonable possibility of 
substantiating the claim. Accordingly, the evidence is not 
new and material, and reopening of the claim is not in order.


ORDER

New and material evidence not having been received, reopening 
of the claim seeking service connection for a psychiatric 
disorder, to include schizophrenia and depression, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


